Title: From John Quincy Adams to John Adams Smith, 15 July 1817
From: Adams, John Quincy
To: Smith, John Adams


				
					Dear Sir
					Ship Washington at Sea, Latitude 42.39. Longitude 50. just upon the Edge of the Grand-Bank. Tuesday 15. July 1817.
				
				Last Saturday we spoke with two vessels, bound one to Bristol and the other to Liverpool. I missed those opportunities of writing you a line, to let you know we had proceeded till then safely upon our Voyage. We have now the prospect of another Vessel, in sight by which I propose to send you this. We have been this day one Calendar Month at Sea, and have performed two thirds of our Passage. With the blessing of Heaven all well. We have had a good deal of boisterous weather, and a large proportion of head-winds; but nothing else to complain of. In another fortnight we hope to be blessed with the sight of our beloved Country. Mrs Adams has been very ill, but is now quite recovered. She and all the boys present their affectionate remembrance. Give my kind regard to Mr Joy, and tell him how much I regretted the loss of his visit at the WightYour’s faithfully.
				
					
				
				
			